UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6636


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC RICHARDSON, a/k/a Father,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:09-cr-00288-JKB-28)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Richardson, Appellant Pro Se. Michael Clayton Hanlon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Richardson seeks to appeal the district court’s order denying his motion to

recuse the district judge in his pending habeas proceedings. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Richardson seeks to appeal

is neither a final order nor an appealable interlocutory or collateral order. Accordingly,

we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2